Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 10 each recites the element “a value” (lines 17 and 14 respectively) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claim 6 recites the limitation “the processor determines a present state of the wireless communication further based on a determination result in past in the state of the wireless communication” that is unclear and indefinite. In particular, the elements “in past in” appear to have grammatical issue that renders the claim limitation unclear.
Claims 2-9 is further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 
Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2015/0147976).

With respect to claim 1, Wang teaches of an electronic apparatus (monitoring terminal 106/900 can be a handheld or wearable device and capable of generating control data based on user input to instruct a controlled terminal 102/700 associates with a movable object such as manned or unmanned vehicle equipped with visual sensor, robot, or other objects, fig.1/9 and par.0047/par.0104) comprising: 
a receiver (bidirectional communication module 118/910 of monitoring terminal 106/900, includes a transceiver, capable of transmitting and receiving control data and feedback data, fig.1/9 and par.0056/par.0106) which receives a reception signal including a value indicating a physical quantity related to operation of a control target object at a communication destination (receive control data from controlling terminal 104/800, par.0087, control data such as controlling the state or operation of the controlled terminal 102/700 such as position, attitude, speed, acceleration of the unmanned aerial vehicle movable object, par.0045; receives feedback data from the controlled terminal 102/700, par.0048/par.0104, feedback data includes operational state and sensor data of movable object of controlled terminal 102/700, par.0045); 
a processor (processor 904, fig.9) which: 
determines, based on at least one of electric power of a signal and the reception signal, a state of wireless communication (processing unit 904 process the feedback data from the controlled terminal 102/700 and configures to display information of the controlled terminal with respect to position, translational acceleration, orientation; such information acquired or captured by camera sensor, par.0107) between the electronic apparatus (monitoring terminal 106/900) and the communication destination (controlled terminal 102/700 associates with a movable object such as manned or unmanned vehicle 
calculates, based on the value indicating the physical quantity, a target value of the physical quantity for instructing operation of the control target object (based on the received feedback data and the control data indicative of an operational state of the controlled terminal 102/700 or an environment surrounding the controlled terminal 102/700, modifies the control data, fig. 5 and par.0078), and 
generates, according to the state of the wireless communication, a transmission signal including a value obtained by modifying the target value (modified control data is generated and transmitted to the controlled terminal 102/700, fig. 5 and par.0078); and 
a transmitter which transmits the transmission signal to the control target object (transmits via transceiver communication module 118/910 the modified control data to the transceiver 110 of controlled terminal 102/700, par.0078).

With respect to claim 2, Wang teaches further wherein the processor modifies the target value if the processor determines that the state of the wireless communication is a first state (control data results in modification based on the feedback location and/or orientation of the movable object, par.0052; process to modify the control data based on the feedback data received from controlled terminal 102/700, par.0057, par.0078, and par.0089) and does not modify the target value if the processor determines that the state of the wireless communication is a second state (the control data may be transmitted without modification to the controlled terminal 102/700, par.0057, par.0078, and par.0089).

With respect to claim 3, Wang teaches further wherein the processor determines a stage of a plurality of stages according to the state of the wireless communication in the first stage and modifies the target value with a modification amount corresponding to the determined stage (stage 402, fig.4, is to transmit control data from controlling terminal 104/800 directly to the controlled terminal 102/700; stage 404, stop transmitting 

With respect to claim 4, Wang teaches further wherein the value indicating the physical quantity includes at least one of a position, speed, acceleration, a number of rotations, rotational speed, and rotational acceleration of the control target object (control data such as controlling the state or operation of the controlled terminal 102/700 such as position, attitude, speed, acceleration of the unmanned aerial vehicle movable object, par.0045).

With respect to claim 5, Wang teaches further wherein the value indicating the physical quantity includes an image acquired by the control target object (information of the controlled terminal 102/700 such as position, translational velocity, translational acceleration, orientation, angular velocity, angular acceleration acquired by sensor data such as images recorded by a camera or other image capturing device, par.0107).

With respect to claim 6, Wang teaches further wherein the processor determines a present state of the wireless communication further based on a determination result in past in the state of the wireless communication (control data stored in memory 806 of controlling terminal 104/800 are transmitted to the monitoring terminal 106/900 and then gets processed and modified by the monitoring terminal 106/900 based on the feedback data received from the controlled terminal 102/700, par.0057, par.0078, and par.0089, hence the control data that are stored in memory 806 are the past data and applied with the feedback data to determine the modified control data prior to transmit to the controlled terminal 102/700).



With respect to claim 8, Wang teaches further comprising a storage which stores the transmission signal, wherein the processor generates a first transmission signal based on a state of the wireless communication determined at first time and generates a second transmission signal based on a state of the wireless communication determined at second time later than the first time (memory 906 of monitoring terminal 106/900 to store feedback data and control data, par.0105; where transmission of control data from the monitoring terminal to the controlled terminal occur at a frequency that is different than the transfer of control data from the controlling terminal to the monitoring terminal, par.0080; no interference from the transmission between the control data and the feedback data, par.0089 and par.0093), and the transmitter transmits the second transmission signal to the communication destination from the storage that stores the first transmission signal and the second transmission signal (transfer of control data from the monitoring terminal to the controlled terminal occur at a frequency that is different than the transfer of control data from the controlling terminal to the monitoring terminal, par.0080).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0147976) in view of Suzuki et al. (US 2017/0238802).

With respect to claim 9, Wang fails to teach further wherein the processor deletes the first transmission signal from the storage that stores the first transmission signal and the second transmission signal.
However, it is known by Suzuki to teach of a transmission device 3 including a transmitter 31, a complementary transmitter 33, and a storage 32. Suzuki teaches particularly, the storage 32 of the transmission device 3 configures to delete the earlier stored signal data such as previously processed and stored transmission signal data D1 and D3 may be deleted after new transmission signal data D2 and D4 are retrieved (Suzuki: fig.1 and par.0041).
	Because Suzuki is also directed to a transmission device and a storage configured to retrieve and store signal data (Suzuki: fig.1; Wang: controlling terminal monitoring terminal 900 includes memory 906 to store feedback data and control data, fig.9 and par.0105), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teachings of Suzuki with Wang for the purpose of saving storage space (Suzuki: par.0041).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 10,514,689; US 9,864,370; US 9,397,782; US 10,866,302; US 10,721,089; KR20040061903; and KR20180129768.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   September 8, 2021